  Case 4:20-cv-00329-A Document 46 Filed 07/29/21   Page 1 of 9 PageID 1493


                 IN




TAMARA J. SIMMONS,                   §
                                     §
            Plaintiff,              §
                                    §
vs.                                 §    NO. 4:20-CV-329-A
                                    §
COLUMBIA PLAZA MEDICAL CENTER       §
OF FORT WORTH SUBSIDIARY, L.P.,     §
D/B/A MEDICAL CITY FORT WORTH,      §
                                    §
            Defendant.              §


                      MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendant, Columbia

Plaza Medical Center of Fort Worth Subsidiary, L.P. d/b/a

Medical City Fort Worth,    for summary judgment. The court, having

considered the motion, the response of plaintiff, Tamara J.

Simmons,   the reply, the record, and applicable authorities,

finds that the motion should be granted.

                                    I.

                          Plaintiff's Claims

      Plaintiff is a registered nurse who was hired by defendant

in August 2005. She alleges that, throughout her employment

until in or around March 2017, she had an excellent performance

history and evaluations and experienced no employment issues. At

that time, she expressed patient safety concerns that caused her
      Case 4:20-cv-00329-A Document 46 Filed 07/29/21                             Page 2 of 9 PageID 1494


to be subjected to a series of negative events and retaliatory

behavior that continued until she resigned on January 15, 2019.

           On March 17, 2020, plaintiff filed her original petition in

the district court for the 153rd Judicial District of Tarrant

County, Texas. The action was brought before this court by

notice of removal. Doc. 1 1. The operative pleading is plaintiff's

amended complaint. Doc. 14. In it, she asserts causes of action

for retaliation in violation of§ 301.413 of the Nursing

Practice Act, Tex. 0cc. Code§§ 301.001-.657 (West 2019)

    ("NPA"), constructive discharge, intentional infliction of

emotional distress, breach of contract and promissory estoppel.

                                                          II.

                                         Grounds of the Motion

          Defendant maintains that plaintiff cannot prevail on any of

her claims. First, she cannot prevail on her anti-retaliation

claim under the NPA because it was not timely brought; she

cannot prove engagement in protected activity; and, she cannot

prove causation. Second, constructive discharge is a theory of

harm, not an independent tort. Third, intentional infliction of

emotional distress is a gap-filler tort not available to

plaintiff, whose claims fall under existing statutory remedies.




1
    The "Doc.   "reference is to the number of the item on the docket in this action.
                                                           2
       Case 4:20-cv-00329-A Document 46 Filed 07/29/21                            Page 3 of 9 PageID 1495


Further, workplace discipline does not amount to intentional

infliction of emotional distress. Fourth, there was no contract

between plaintiff and defendant. And,                                  fifth, defendant did not

make any promise to plaintiff to support her promissory estoppel

claim.'

                                                         III.

                           Applicable Summary Judgment Principles

           Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or

defense if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby,                                       Inc., 477 U.S. 242,

247       (1986). The movant bears the initial burden of pointing out

to the court that there is no genuine dispute as to any material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim, "since a complete failure of proof

concerning an essential·element of the nonmoving party's case

necessarily renders all other facts immaterial." Id. at 323.




2   In addition, defendant addresses plaintiffs Title VII claims, which were not timely asserted. See Doc. 38 (denying
leave to amend to assc11 such claims), Plaintiff does not address this pmt of the motion and the court need not
consider it.
                                                           3
  Case 4:20-cv-00329-A Document 46 Filed 07/29/21   Page 4 of 9 PageID 1496


Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that

creates a genuine dispute as to each of the challenged elements

of its case. Id. at 324; see also Fed. R. Civ. P. 56 (c)          ("A party

asserting that a fact         . is genuinely disputed must support

the assertion by          citing to particular parts of materials

in the record               If the evidence identified could not

lead a rational trier of fact to find in favor of the nonmoving

party as to each essential element of the nonmoving party's

case, there is no genuine dispute for trial and summary judgment

is appropriate. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587, 597     (1986). In Mississippi Prat.       &


Advocacy Sys., Inc. v. Cotten, the Fifth Circuit explained:

     Where the record, including affidavits,
     interrogatories, admissions, and depositions could
     not, as a whole, lead a rational trier of fact to find
     for the nonmoving party, there is no issue for trial.

929 F.2d 1054, 1058 (5th Cir. 1991).

     The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of

law. 3 Celotex Corp., 477 U.S. at 323. If the record taken as a

whole could not lead a rational trier of fact to find for the



      'In Boeing Co. v. Shipman, 411 F.2d 365, 374-75 (5th Cir. 1969)
(en bane), the Fifth Circuit explained the standard to be applied in
determining whether the court should enter judgment on motions for
directed verdict or for judgment notwithstanding the verdict.
      Case 4:20-cv-00329-A Document 46 Filed 07/29/21                            Page 5 of 9 PageID 1497


non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot.                                                &


Advocacy sys., 929 F.2d at 1058.

                                                            IV.

                         Objections to Summary Judgment Evidence

           Plaintiff objects to the form of defendant's evidence. Doc.

41. Although it would certainly have been better for defendant

to stick to the statutory language for declarations, 28 U.S.C.

§ 1746, and not added "to the best of my knowledge," the

declarations make clear that the facts recited are based on

personal knowledge of the declarants. 4 Doc. 37 at 124, 253.

Further, although one of the declarants is no longer employed by

defendant, she is qualified to attest to documents created

during or prior to her tenure.                          5
                                                            See Fed. R. Evid. 803 (6) (D). In

any event, as is its custom, the court is giving the summary

judgment evidence whatever weight, if any, it deserves.' The

facts are discussed in the analysis that follows.




4
 See In re Dengel, 340 F.3d 300, 313 (5th Cir. 2003)(affidavit based on information and belief is not competent
summa1y judgment evidence); Richardson v. Oldham, 12 F.3d 1373, 1378-79 (5th Cir. 1994)(affidavit based on
affiant's belief had not probative force in opposing summmy judgment).
5   In an abundance of caution, defendant has resubmitted the documents under authentication of its current custodian
ofrecord. Doc. 45.
6
  The comt notes that plaintiff failed to deliver to the undersigned a paper copy of her summmy judgment appendix
as required by the undersigned's judge-specific requirements set forth in its orders. Docs. 17, 25. The court has
neve1iheless considered plaintiffs evidence and finds that it does not give rise to any genuine issue of material fact
as to the claims she is pursuing.
                                                             5
     Case 4:20-cv-00329-A Document 46 Filed 07/29/21                          Page 6 of 9 PageID 1498


                                                        V.

                                                  Analysis

         As other courts have recognized, the NPA does not have an

express limitations period. Vasguez-Duran v. Driscoll Children's

Hosp., No. 2:19-CV-51,                   2020 WL 7329815, at *17                    (S.D. Tex. Nov.

12, 2020); Finney v. VHS San Antonio Partners, LLC, No. 5:14-CV-

840-XR,       2015 WL 4637696, at *3-4                       (W.D. Tex. Aug. 3, 2015).

Accordingly, the court looks to analogous causes of action for

which an express limitations period is available either by

statute or case law. City of Pasadena v. Smith, 292 S.W.3d 14,

22    (Tex. 2009); Johnson & Higgins,                         Inc. v. Kenneco Energy,                    Inc.,

962 S.W.2d 507, 518                 (Tex. 1998). And,              the court agrees with

Vasguez-Duran and Finney that the 180-day limitations period set

forth in Tex. Health                 &   Safety Code§ 161.134 should apply.'

Although plaintiff disagrees,                        she does not cite any authority to

the contrary or to suggest that another limitations period would

be more appropriate. Doc. 41 at 7.                            In this case, plaintiff

resigned on January 15, 2019, but did not file suit until March

17, 2020. Her claims under the NPA are untimely.

         The elements of a breach of contract claim in Texas are:

"(1)     the existence of a valid contract;                            (2) performance or


7 The 180-day limitations period is actually generous considering that public employees only have 90 days in which
to seek relief. Tex. 0cc. Code§ 301.4130), adopting the limitations period of the Texas Whistleblower Act, Tex.
Gov't Code § 554.005.
                                                        6
       Case 4:20-cv-00329-A Document 46 Filed 07/29/21                              Page 7 of 9 PageID 1499


tendered performance by the plaintiff;                                     (3) breach of the

contract by the defendant; and (4) damages sustained by the

plaintiff as a result of the breach."                                      Mullins v. TestAmerica,

Inc., 564 F.3d 386, 418                         (5th Cir. 2009)              (internal quotation

marks and citation omitted). To establish a valid contract,

plaintiff must show "an offer and acceptance and a meeting of

the minds on all essential elements." Principal Life Ins. Co. v.

Revalen Dev., LLC, 358 S.W.3d 451, 454                                     (Tex. App.-Dallas 2012,

pet. denied) .

           Here, plaintiff relies on a "position description" document

she says she was required to sign each year. Doc. 41 at 9

    (citing Doc. 37 at 128-29) . 8 The document contains a list of

essential job functions,                         including supporting defendant's code

of conduct. Doc. 37 at 128. It also concludes with the

statement:

           I acknowledge this job description is not designed to
           contain or be interpreted as a comprehensive inventory
           of all duties, responsibilities and qualifications
           required of employees assigned to the job.

Id. at 129. She says that when employees are required "by their

contract to abide by policies or codes of the employer, such

policies become part of the employment contract." Doc. 41 at 9.

However, she overlooks that provisions are not implied in a



8
    lronically, this is one of the documents she says should be stricken. Doc. 41 at 5.
                                                              7
  Case 4:20-cv-00329-A Document 46 Filed 07/29/21   Page 8 of 9 PageID 1500


contract absent specific reference showing that the parties

intended to incorporate one document into another. Clutts v.

Southern Methodist Univ., 626 S.W.2d 334, 336 (Tex. App.-Tyler

1985, writ ref'd n.r.e.). The job description is certainly not a

contract, as it does not impose any obligation on defendant.

Rather, it is more akin to a provision in an employment manual.

Texas generally rejects the claim that an employment manual

issued unilaterally by an employer constitutes a written

contract that creates contractual rights for employees.

Heggemeier v. Caldwell Cnty., 826 F.3d 861, 871 (5th Cir. 2016)

And, in fact, defendant's employee handbook says that "nothing

in this handbook is intended to create, nor is it to be

construed to constitute a contract between the medical center

and'any of its employees." Doc. 37 at 91. Plaintiff does not

have any evidence that she was anything other than an at-will

employee.

     Plaintiff does not address the remaining claims. Rather,

she admits that her claims for intentional infliction of

emotional distress, promissory estoppel, and constructive

discharge as a separate cause of action do not have merit. Doc.

41 at 10. And, since she has not shown that she has a viable

claim for violation of the NPA or for breach of contract, she



                                    8
  Case 4:20-cv-00329-A Document 46 Filed 07/29/21   Page 9 of 9 PageID 1501


does not have a claim for constructive discharge under those

theories.

                                    V.

                                  Order

     The court ORDERS that defendant's motion for summary

judgment be, and is hereby, granted; that plaintiff take nothing

on her claims against defendant; and that such claims be, and

are hereby, dismissed with prejudice.

     SIGNED July 29,   2021.




                                    9
